The opinion of the Court was delivered by
Wright, A. J.
This case arose by a petition for a mandamus to compel the Chairman of the Board of County Canvassers of Barnwell County to “ forward, addressed to the Governor and Secretary of State, by a messenger, the returns, poll list and all papers appertaining to the election,” as provided by the fourth Section of the Act of the General Assembly, approved March 12,1872. By an Act of the General Assembly, approved February 12, 1873, entitled “ An Act to refer to the qualified voters of Barnwell County the location of the County seat of said County, County offices, and the place for holding the Courts of said County,” an election was held on the 22d day of March, 1873, that the “ qualified ” voters of the said County might determine, by ballot, the location of the County seat *504of said County, County offices, and the place for holding the Courts of said County.
By the second Section of the last mentioned Act this election was to be in all respects “ held, conducted and determined as is now provided by law for the holding of elections for State and County officers.” It is admitted that this election was held and conducted as is now provided by law for the holding of elections for State and County officers, but that it was not determined as such elections are determined, for the reason that the Chairman of the Board of County Canvassers did not, and refused to, send to the Governor and Secretary of State the returns of the said election, together with a protest presented by the relators, and all other papers appertaining to the said election; and in consequence of such refusal on the part of the said Chairman of the Board of County Canvassers, the relators complain “ that by reason of the said refusal and neglect of the said Chairman of the Board of County Canvassers, your petitioners are wronged, aggrieved and deprived of their legal rights, in that the said protest has been disregarded and a pretended certificate of the final results of the said election has been made by the said Board of County Canvassers to the Board of County Commissioners of said County, whereby your petitioners are prevented from contesting the validity of said election, from establishing the allegations made in said protest, and from obtaining from the Board of State Canvassers a final certificate of the result of said election as required by the law of said State.”
Under our form of government the right of appeal cannot be denied, and hence tribunals have been established, so that all who desire may be heard, by complying with certain prescribed and established rules; and as the people are the sovereign power of the State, and the right of franchise a very sacred right, it is as equally important that the right to present a protest in an election case, and be heard upon the same, should be equably preserved, and the General Assembly, in its wisdom, established a tribunal for that purpose, known as the “ Board of State Canvassers,” which has power, “ and it is made their duty, to decide all cases under protest or contest that may arise, when the power to do so does not, by the Constitution, reside in some other body.” (Section 26, p. 32, Revised Statutes.) Now, as there is no other body that is, by the Constitution, vested with the power of protests and contests in elections of *505this kind', it is made the imperátive and especial duty, by the Section of the Act above quoted, of the “Board of State Canvassers” to decide all such cases.
By Section 16 of the Act, (General Statutes, p. 31,) it is made the duty of the Board of County Canvassers to count the votes of the County, and “ make such Statements thereof as the nature of the election shall require, within ten days of the time of their first meeting as a Board of County Canvassers, and shall transmit to the Board of State Canvassers any protest and all papers relating to the electionand by the seventeenth Section of the same Act they are required to make duplicate statements, and such statements they are required to “ file in the office of the Clerk of the County ; and if there be no such duly qualified, according to law, then in the office of the Secretary of State.” According to the Act of the General Assembly, approved February 12th, 1873, entitled “An Act to refer tó the qualified voters of Barnwell County the location of the County seat of said County, County offices, and the place for holding the Courts of said County,” there is an extra duty imposed upon the Commissioners of Election, (who are the Canvassers,) but no real variance or material change. That duty is, that after the canvassing of the votes given at the election, held by virtue of the said Act, they are required to certify to the Board of County Commissioners for Barnwell County “the number of votes given for each locality ” for the County seat. The certificate of the Commissioners of Election cannot be regarded as “ nugatory,” inasmuch as that certificate is a mere statement of the number of votes given for each locality, and must correspond with the statement to be filed as provided by the seventeenth Section of the general Act; and it cannot be regarded as “ premature,” as there is no special time fixed when such certificate should issue, save “ upon the canvassing of the votes given at such election.”
The action of the Board of State Canvassers cannot change the statement of the votes which may be filed in the office of Clerk of the County, or as may be in the office of the Secretary of State. But after hearing the protest in this case, they might determine that the County seat should be located at a different place from that which the statement of the County Canvassers or certificate of the Commissioners of Election would leave it, as, in many cases, those who get a majority of the votes for certain offices do not get the offices.
*506By Section 24 of the general Act it is made the duty of the Board of State Canvassers, upon the certified copy of the statement made by the Board of County Canvassers, to make a statement of the whole number of votes given at each election for the various officers, and for each of them voted for; therefore, it appears that the Board of State Canvassers is simply to scrutinize the statements made by the Board of County Canvassers, and to see that such statements are correct, as stated, as separate statements are required to be made. Such statements they are to certify as being correct as it came from the County Canvassers, “and subscribe the same with their proper names.” According to the twenty-sixth Section of the same Act they “then proceed to determine and declare what persons, by the greatest number of votes, have been duly elected to such office, or either of them.”
Thus, it is seen, they simply make a statement as received from the Board of County Examiners or Canvassers, and subscribe the same as being correct, as that, according to the number of votes cast, such and such persons have been elected to certain offices. Then they proceed and hear any protest or contest that may have been sent, and determine which of the parties voted for is entitled to the office, and declare the same, and subscribe, “on the proper statement, a certificate of their determination, and shall deliver the same to the Secretary of State.” — Section 25, p. 32, Revised Statutes. This certificate is the final one, which not only should contain the number of votes given for each person voted for, but should state which of such persons is entitled to the office, as determined by the Board of State Canvassers.
It then becomes the duty of the Secretary of State, “ without delay, to transmit a copy, under the seal of his office, of the certified determination of the Board of State Canvassers to each person thereby declared to be elected, and a like copy to the Governor.” Section 30, p. 33, Revised Statutes.
This being a special election, and for the location of the County seat of Barnwell County, and the said County being a corporation, the representatives of which are the County Commissioners, it would become the duty of the Secretary of State to transmit a copy, under the seal of his office, of the certified determination of the Board of State Canvassers to the County Commissioners of Barnwell County. Thus full force and effect is given to both statutes, and to each part of the same touching this case, enabling *507all sections to stand and operate in reason and right and secure to all who feel “ wronged and aggrieved ” the right to be heard.
As to the other question relative to the jurisdiction of this Court to review, upon appeal, an order from a Circuit Judge discharging a. rule to show cause in mandamus. The Code of Procedure is divided into two parts: “The first relates to Courts of justice and their jurisdiction, and the second relates to civil actions in the Courts of this State.” — § 8, p. 424, 14 Stat. at Large.
The jurisdiction of this Court, so far as reviewing upon appeal is concerned, is conferred by Part I of the Code of Procedure.
By an Act of the General Assembly, approved August 20, 1868, the writ of error was introduced in this State and applied to cases in mandamits and prohibition. By Section 463 of the Code of Procedure, the writ of error in all cases is abolished. That Section is as follows: “No writ of error shall be hereafter issued in any case whatever. Whenever a right, now existing, to have a review of a judgment rendered, or order or decree made, before the first day of January, 1871, such review can only be made upon an appeal taken in the manner provided by this Act; but all appeals or writs of error heretofore taken from such judgments, orders or decrees which are still pending in the appellate court, and not dismissed, shall be valid and effectual. But this Section shall not extend the right of review7 to any case or question to which it does not now extend, nor the time for appealing.” The 475th Section of the Code of Procedure has no reference to the manner of reviewing a judgment or order, but only relates to the mode of procedure in cases of mandamus and prohibition, and is intended to retain the mode of procedure established by 9 Ann, C. 20, 2 Statutes at Large, p. 568. This statute is of force in this State, with certain modifications, established by the Code of Procedure. — Revised Statutes, p. 547.
The order in this case has heretofore been given.